DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/1/2022, regarding the 35 USC 102 rejections of Claims 19 (Page 7) have been fully considered and are persuasive, in light of the fact that the amended Claim 19 incorporates the subject matter recognized as allowable in the 04/01/2022 Office Action. The related rejections have been withdrawn. See related Reasons for Allowance discussed below.

Allowable Subject Matter
Regarding Independent Claims 1 and 10, a statement of reasons for the indication of allowable subject matter was included in the 04/01/2022 Office Action (Page 6, Para 8). 
Regarding Independent Claim 19, it presently incorporates the same subject matter discussed with respect to claims 11 and 10 (see Page 6, Para 8 of the 04/01/2022 Office Action, including contrast with the prior art Aronhalt ‘686).
Claims 2-9, 11-18, and 20 are allowable as depending from independent claims 1, 10, and 19, found allowable (details above).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 2-9 and 11-18 are allowable as depending from independent claims 1 and 10, found allowable (details above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTIN NEACSU, Ph.D. whose telephone number is (571)272-6265.  The examiner can normally be reached on Monday-Friday 9am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VALENTIN NEACSU/Primary Examiner, Art Unit 3731